                                                                                         FILED
                                                                                2019 Jan-28 PM 02:18
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MARIO JAVIER GODOY,                        )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No.: 2:18-cv-01791-ACA-SGC
                                           )
DEWAYNE ESTES,                             )
                                           )
      Respondent.                          )

                             MEMORANDUM OPINION

      On October 29, 2018, Mario Javier Godoy filed this pro se petition for writ

of habeas corpus pursuant to 28 U.S.C.§ 2254. (Doc. 1). The petitioner challenges

his August 10, 2015 guilty plea and ten-year sentence for first degree sexual abuse.

Alabama v. Godoy, CC-2014-002192.00 and CC-2014-002193.00 (Jefferson Cty.

Cir. Ct.), Docs. 47, 45. On November 28, 2018, the magistrate judge entered a

report recommending this matter be dismissed as unexhausted.             (Doc. 4).

Although the report notified the petitioner of his right to file objections within

fourteen (14) days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s

findings are ADOPTED, and the recommendation is ACCEPTED. Accordingly,

the petition for writ of habeas corpus is due to be DISMISSED WITHOUT
PREJUDICE as unexhausted. Additionally, pursuant to Rule 11 of the Rules

Governing Section 2254 Cases, a certificate of appealability is due to be denied.

See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

      A separate order will be entered.

      DONE and ORDERED this January 28, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                          2
